Title: To Thomas Jefferson from John Page, 29 October 1804
From: Page, John
To: Jefferson, Thomas


               
                  
                     Sir,
                  
                  Richmond October 29th. 1804
               
               Being requested by the General Assembly to continue a correspondence which was begun with you by my predecessor, Governor Monroe, upon the subject of certain of their resolutions of the 31st. of December 1800, and of the 16th. of January, 1802, and which was renewed by me in a letter of the 16th. of November last, I have to request that you will be pleased to inform me whether you have received any further information respecting the Sierra Leone Company’s disposition to treat for a permission to make use of their lands as an asylum for the persons described in those resolutions.
               
               And, as the resolution which has made it my duty to trouble you on this interesting subject appears to me to refer principally to your valuable suggestions respecting Louisiana (as they were the subject of the extract of your letter which was communicated to the Assembly and occasioned this resolution) I must also request that you will be pleased to inform me whether the Legislature of the Union will consent to such a disposition of any part of that Country, as appears to be the wish of the Legislature of Virginia. Should you still think that Louisiana may afford the desired asylum for the free Negroes and Mulattoes and such as may be hereafter emancipated, you will be so good as to state that wish to Congress confidentially: but should you judge it prudent to delay the further prosecution of this delicate business ’til the practicability of carrying into effect the views of the Legislature of this State with respect to the removal of at least 19000 free negroes and mulattoes (the number according to the last Census) out of it and into a distant Country, has been maturely considered, you will only be so good as to communicate to me your further ideas at your leisure on this interesting subject. I sincerely wish to procure the asylum contemplated, and I believe that if a fund could be raised and applied annually to the purchase, removal and education of young slaves, as soon as of a sufficient age for those purposes, in a few years we might be disembarrassed of those many disagreeable Circumstances which gave rise to our present enquiry. And might not such a fund be raised by the contributions of the benevolent, (I would suppose throughout America and Europe) aided by a moderate tax on Slaves? I think that a better regulation of our police, and a proper Vigilance would be sufficient for present purposes, as to the free Negroes and Mulattoes; and that it would be dangerous to attempt a removal of any, but such as may be emancipated hereafter. But I should wish to send them to Sierra Leone, or to St. Domingo, should that Island be acknowledged by France free and Independant, an event however at present not to be expected; and that none but the uncorrupted youth who should be educated and trained up in principles and habits which might render them worthy of the freedom conferred on them, should be sent into Louisiana. I have thrown out these hints for your Consideration and Correction, and have delayed writing on this perplexing subject till I had lost all chance of being able to discuss it fully in a free conversation, which I had flattered myself I could have enjoyed with you.
               I am Sir, with sentiments of high respect & esteem, your obedient Servant
               
                  
                     John Page
                  
               
             